Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 1 of 13




  EXHIBIT A
         Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 2 of 13



                     CIRCUIT COURT FOR WTCOMICO COUNTY,                                      Mainr4l0-J4l.6J5l
                      ,IARYLANI)                                                             FL\r 410-546jrm

                     l0 | Nonh Division Strccr, P.O. Box 198
                     Salisbury, M{ryland 2l 801
                                                                                           Ii ::r.: in
                                                                                                  ,!:
              To:    SEAWORLD PARKS & ENTERTAINM[iNT, lNC.
                     9205 SOUTHPARK CENTER LOOP
                     SUITE 4OO
                     ORLANDO, FL ]2E I9

                                                                      Case Nutnbcr;                              c-22.cv-     r9-0001 0e
                                                         Other Rclcrcnce Num b!r(s):

 DAWN HOLTMAN VS, SEAWORLD P^RKS & ENTERTAINMENT, INC.
                                                                                                                lssuc Darc:   $ll512019
                                                   WRIT OF SUMMONS

       You arc hcrcby surnrnoncd to filc s wrincn rcsponse by plcading or motion, within 60 days efter service of this
.summons upon )'ou, in this Coun, to thc altschcd complsinr nled by:

         DAWN PATRICIA HOLl'M.AN
         36412 Davis Strca
         Willards,   MD I l8r4

         This sunrmons is effectivc for se^,ic€ ooly ifservcd rvirhin 60 doys   altr   thc darc it is issucd.




                                                           4a zrwz*
                                                          Janrcs B. McAllistcr
                                                          Clcrk of the Circuit CoUrt


To thc pcrcon surnmooed:
    Fuilure to filc a lcponsc rvithirr the tintc allo\cd rnay rcsult in ajrrdgrncnr by dcfoult or thc gr3nting ofthe rclief
    sought lgaiost yoxr
    fersonal ancrtdancc     ir coun on thc day named   is NO-l' rcquircd.

Instruclions for Scn icc:

    l.   This summons i5 effcdivc for lcrvicc only ifscrvcd rvithin 60 days aftcr rtre dare issued.
    2-   ProofofSen,icc shsll scrout lhe name ofttrc pcrson scned, datc sndth€ particulur placr,'and rnarncr ofservicc.
         lfservicc is not madc, please siatc thc rcasons.
   3.    Renrn ofscrvcd or unscrvcd proccss shall be mEdc prornprly and in accordancc tvith Marylsnd Rule 2-126.
   4.    lIthis Ntice is servcd by private proccss! proccss scrvcr sholl file o srparnre affidavit as required by i\4arylaod
         Rule 2.126(a).




CC-CV-032 (Rev. 01,2019)                                Page 'l of 2                                            03/15n019 9:09 AM
Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 3 of 13


                                                                                                       i
                                                                                                       I




                                                                                                       I


                                                                                                       I
                                      IN TI-TE CIRCUIT COURI'
                                     FOR WICOMICO COUNTY                                               I

                                                                                                       I

       DAWN P. HOL'I'MAN                                                                               !
       36432 Davis Drive                                                                               i
                                                                                                       I
       Williards, Marvland. 21874
                                                                                                       I

               Plaintiff                                                                               I
                                                                                                   t
               Vs.                                                                                     l
  :l                                                                                                   I
                                                                                                       :

       SE,AWORLD PARKS          & ENTERTAINMENT                                                        i
       INC.                                                        CASE NO.:                           ,

       9205 Southpark Csnter Loop                                                                      !

       Suirc 400                                                                                   il
       Orlando. Ftorida. 32819                                                                     !
       SF],BYE ON RESIDENT ACf,N'I':
       C T Corporation Systcm
       1200 Soulh Pine Island Road
                                                                                                   :
       Plantation, llorida, 13324

               Defendant                                                                           :
                                                                                                   i
                                                                                                   I




                                            COMPI.AINT'                                            .



              COMES NO1V the PlaintilT Dawn P. Holtman by and Ouough her 6[omev

       Milton P. Warrcn, Eq., and sues the Defendant SeaWorld Parks & Eotcrtainment Inc..

       and for her cause ofaction rcspcctfully slates follows:

       l.     Thc Plaintiff, Dawn Paricia Holtman, at a.ll relcvant limes herein, was and is   a


       residcnt of the Slatc of Maryland.

       2.     The Dcfendant SeaWorld Parks     & Entcnainment lnc.,   is registered to do

       business in the State of Delawrue, and upon information and belicfhas a principal placc

       of business located at 7007 Sea World Drive, Orlando, Florida, where it is engagcd io
Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 4 of 13



 .i        :


      :i                                                                                                            I
      'i

      .t
                                                                                                                    I

      .        thc business ofproviding theme park and water park type leisus activities ro members
      'i   I

               ofthe gcneral public, inrer alir.                                                                    t

           i
           i 3.        The Defendant SeaWorld Parks & Enterrairuncnl [nc., owns and operates a
                                                                                                                I
      :l
      .:       'waler park' knoun   as Busch Gardcns Water Park a/Ua     'Advcnture lsland', located   at


      :l       t000t McKinley Drive, in Tampa, Florida. Other park loccrions inch:de Busch
                                                                                                                I


      ii       Gardens Tamp4 'l'ampa, Florirla, Busch Gardens Williarnsbwg, Williamsburg, Virginia              I



      .:       S"aWorta Orlando, Orlando, Florida, SeaWorld SaD Antonio, San Antonio, Texas,
                                                                                                                I

                                                                                                                !


      'i;
               SeaWorld San Diego, San Diego, California, Scsame Place, Langhome, Pennsylvania,
                                                                                                                I
   ',          Discovery Covc, Orlando, Florida, Aquatica Orlando, Orlando, Florida, Aquaoca San

   ,,          antonio, San Artonio, Tcxas, Aquatica Stn Diegq Chula Visla, California, Advcnrure

   ,;          lsland, 1'ampa, Florida, Water Country USA, Williamsbury, Virginia, and a future

                                                                                                                ;
   .i          properry to be knorvn as Scawortd Abu Dhabi.


  .. 4. The Coun hasjurisdiction in this action pursuant to Maryland Couns                                  I
                                                                                                                I

  ..
  ,' and Judicial Procccdings Articlc, SGl03OXl),(4).                                                       I


                                                                                                            I

  .. 5,                Venue is propcr in this Court punuant to Marylsrd Couris and Judicial
                                                                                                            !
       I       Proceedings Article, 06.202(3).

  :   . 6 Plaintiff disc laims any cause ofacrion arising under the Constitution,
      ' treatics, or othcr latla ol-thc United Sures, including but not limited roany cl8im
      .
  '            arising ftom 0n act or orission on a federsj cnclave or by any ofriccr of rlre United
       :                                                                                                    I


   '           Statss ot any agent or petson acdng on behalfofsuch    individual. No claim undcr            i


  ',           admiralry or maritimc law is allcgcd. To lhc exrenl this paragraph con0icts with any

  .   i        other allegatiuos hcrrio, this paragraphs conuols.
  ii'i
  li                                                                                                        !
  i!
  il
Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 5 of 13




      7.       On July 9, 201 7, the Plaintiff was a busincss invitcc, along with her family, ar

      Busch Cardens Water Park ry'kla 'Advennue lsland'.                                                 I




      8.       While the Plaintiff was lawfully on said premises as a busioess invitcc, she wrs

      walking down the water ridc known as "Wahoo Run" as insuucrcd by thc                               I


      administrotors of said water ride due to th€ possibility ofthe arri val ofinclement

      \\'ea$er to the area.

      9.       That as an invilce on the premises owred by thc Dcfcodant SeaWorld Parks &
                                                                                                         I




      Entcnainment lnc., and occupicd and operatcd by thc Defcndant SeaWorld Parks &

      Entenainment lnc., rhe Defendant ou'ed Plainrifftbe dury io use rcasonable carc in

      mainuining or opcrating the propc(y ro mainhin rhc prcmises in a reasonably safe

      condidon. This duty included inspcctinB lhc metsl-framcd chairs to derermine whcthcr

      thcy $,erc reasonably safc lbr thcir inte[dcd use and idcntifuing daogers arising from

      condidons on its premises and waming Plaintiffof dangcrs of which rhey knew or

      should have kno\ n.

      10.      Tbal despitc s&id duties, rhe Defendant failed to rcgularly inspccr the 'uex' type

      stairs ard wooden deck lcvels connccting to same as travclcd by wet and soaled

      business invitccs. thc Defcndants prol,idcd thc PlainrifT u'irh an unsafe and unfir rvatcr

                                                                                                     I
      ridc, and the DelUndanl failcd to rvarn thc Plaintiffof thcse dangers.

      I   l.   Thc Defcndant kaew or shou.ld have known thal the wooden decks it providcd

      for Plaintiffs use was unsafe or unfit and/or pronc to erccssive slippcry-ness in the

      p(escnce   ofwater on a $ater ride.

  I   12.      As o dirccl ond pmximarc resull ofthe ncgligcnce   ofthc Defendant   as afioressid,



 it
Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 6 of 13

  'I
  .t
 .:i

      I
  ,l                                                                                                        I
  'I                                                                                                            !



  '   ii'   the Plaintiff fell violcnrly onto lhc wooden deck aforemenlioncd at rhe third niShl on
      i                                                                                                         I
  '
      |     .luty 9, 201 7, collapscd, causing hcr lo fall and strikc thc woodcn deck with grcat forcc,         I

      I

   i        I   3.   As a direct und pruximatc rcsult of the ncgligence of the Defcndanl as aforesaid,

  .i
  :i
            the Plaintiff sufrcrcd scvera.l fiacturcs lo hcr lcg, pcmancnt physical injury and

      i     scarrirg, mcntal anguish and suffcring, inconveniencc, physical pain and sulTering, and

  ii        rvill cndure the same in the furure.
      :

  ,   I 14. As a dired and proximalc result of thc negligcnce of the Dcfcndant as aforesaid,
      i the Plaintifl expcnded sums ofmoney for hospital care, medical care, therapy,
  .l
  'i        rehabilitation and medication and will incur   fie   same in the future.
      I

  :
      ;     I   5.   n s a direct and prox.itnale resull of lhe ncgJigence of the Dcfendant as aforesaid,
      :

            the Plaintiffhas lost wages in th€ pasl and may losc additiorul rvages in the furure, and
   ;'
  .         has suffercd a diminution ofcaming capacity.

  :   i              WHEREFORII, the Plaintiff, Dau,n P. Holunan, denraads judgmenr in her

  .         favor in the amount of   Orr Million Dollars   ($ I ,000,000.00), against the Defcndant


  l,        SeaWorld Park & Entertainmcnt Inc., plus       cosus.




                                                                                                            I

                                                            Respcctfully Submitred By:
  t,
  :

                                                                 v--&
                                                            It4ilton P. Warren, Esq.
                                                            204 W. Jarrensville Road
                                                            Forcst Hill, Moryland. 21050
  .:                                                        (410) 979-4500
  !t
  i'                                                        Irtorneyfor Plaintif
  ri
  !




  :r
  i!
Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 7 of 13




lN THE CtRCUlr COURT FOR.YiPill.i9.o..-9eU!r............-,..,.nf;r.ra;ii,-                                    .
                                                                                                                  --,-. - ,

                                                                    DIRECTTONS
   Plolnrifi: This lnformalion Repon musr b€ complered and atrachcd to lhe complaint fild with lhs
Clerk ofCoun unless your csse is exempied ftom rhe rsquircmcnt by the ChiefJudgc offic Covn of
Appels pursuanl to Rule 2.1 I l(a).
     Delendonr You must ,ile sn lnformatioo Repon                                 as required   by Rule 2-323(h)-
                           THTS   INFORMATION REPONT ClNNOT AE ACIEPTED AS A PLEADTNG
FORM FILED BY:                  SPLANTIFI'            ODEFENDAN'I                          CASE NUMBEI(
                                                                                                                                                 --
                                                                                                                  ---    - - lcr;('io-uiii,i)-
lASli        h-AME: DAWN.r1.!,o_-rilM4ry..                   .. .. . .   .                vs. SEAWORLD PARKS & ENT., lNC.
                                              PlErnlr,I                                                              Dcleirdrni
    ARTY'S NAME:                                                                                             PHONE:
    r\ RTY,S ADDRESS:
    ARTY'S E.MAIL:
 lf renrereolcd           bv   !n atlornee;
                               P. Wirren, Esq.
 ,^R+Y'S ATTORNEY'S NAMEITIiII-O,.1                            Psor.rE,. -a-l-o:.??9JI99
 ARTY,S AT'IORNEY'S ADDRESS:2@  West JanEttsville Rord, For"st Hill, MD.,21050
)ARTY'S ATTORNEY'S E-MAIL: bmdmikon@verizon.net
,URY DEII{ANDT OYcs EINo
TELATED CASE PENDING? OYes ENo tfycl Case I(s), ifknown:
INTICIPATED LENGTH OF TRIAL?:     houn ...-?,....davs
                            PLEADING TYPE
Nerv      Case:           lOriginal                 OAdmidstr8tivc Appeal                       0   Appeal
Eristing Css€: 0 Posr-Judgmcnt OAmendment
ll lilinp in t .lbrrtrp c4ra. skip Cssc Catlqoryl Subcotctorv sl.tion - ro (o Rclicf sactior!
               IF NE\v CASE: CASI CATDCORY/SUBCATEGORY (Check one box.)
                               O Govcmmcnr                   ,BLIC Lifv                   tJ Consuuctivc Trusr
    Asbcnos
    A3saull ond Blnaft                B f"iHTlli'ouu,
                                                             Atto   .y Cricv&nct          O Conrmpr
  Busincrs rnd Comhcrcral                                                              Jond Forfciturr Rcltrission Q Dcpos'tion Noricc
                                         PROPUR'TY                                     Civil RighB                   Dfl Cr Mll Appcal
  Conspiracy
                                         O Adv.rs. Polscstion                          Cou nty/Moc?l Codc/Ord        Fin6.cial
  Conversion
0 Defsmation                          I  O Br.lch of l-.osc
                                           Delinuc
                                                                                   {J Elc.hon l,!w
                                                                                      Elc.don l,sw
                                                                                   CDmincnl Domsi lrco,rdcmn.
                                                                                                                     O Grind JurylP.t't ,'rry
                                                                                                                     d
                                      I
O FrlsE A niry'l iD Daisoauncn l D isrlsYDisrsin                                                                         Miscel lancous
0 rnua                                     EiaaEncnl
                                                                                   OEnvironmcqt             OPerpcrustcT.stimonr'/Evidcoc.
                                                                                   D Enor Co.8rn Nobis
O trld Poinl - Doo of
-Youngeg
LJ
                   Ill                I
                  -..-..................
   Loss ofCo.ts.,nium
                                           forcihl€ Enrry/Oclrihs,
                                           ForEclo!urc
                                          OCommcroial
                                                                                   Q ttaucas Corpos
                                                                                   U l\rardrmur
                                                                                                            O Proi. of Docuncrls ilm.
                                                                                                            Q !,cceiverslip -
                                                                                                            LJ Scnl?ncc lranllcr
                                                                                                            q 9ct Asidc H
O Mllicious Prosc.ution                   O Rcsidcnra.l                            O  prisonc, Riehls       u SD.cid Adrn. . Auv
                                          O Curfcncn/ or Vehicle
                                                                                   --'..       -"---
O Nloloactic.-Mcdicol
O Mal;racric+ Profcssionel                O D"cd ofirust                           E 5',:',[f,li,f,T"11tr"' B ik1$li,".i%d*
                                                                                   U vril of Ccn iorsri


                                                                                   Ei$ "-
O M isrcorcscntaU on                      O Lsnd lnsatlmen$                                                          O't   rusrce Substirutiory'Rrmovul
0  toroi ron                              Q Lien                                   EMPLOyMEI{T                       E_wiricas Appcarincc{ompcl
@ Ncgligencc                              Q lrloqagc
L, Nursaicc                               LJRirht of RcdcmD{on                                                       t"il'i&:3.'*
0    PEmiscs Lirbilirv                    0 srir.-cnr
                                      o Forfcirur!
                                                             Conio
                                                                             /     #Efiflf,                          F_:eurry

                                                                                   8Fm
D    Prodmr LiRbiliN-                                      of Propcrty
Q lpccr ljg Pcrtirrirancc                 Pe6oml lrrm
lJ loxrc ron
lJ   r   rcsprss
                                          FrauduL:nt Convayric.
                                          Landlord.Tcnanl                          D w.li^, co-o..."rion g
                                                                                                          Hffiillffi.t'r*
                                                                                                             Injun(iv. Rclief
U u'rongful Ocrlh                                                                  0 Wroefirt Tcriinrrion L, MMdamus
cONTR{Cr                                  Mcchrnic'r Licn                                                            oTtlER
0 asbcsroo                                Owncrshrp                                ,xoe   ,ino"n',-
O erccn                                   Poniro./Srlc rn Lreu                     PRocEl:DrNcs                      Eiffili',j'3i,,posre<iorl
                         Commarcisl       Qlict   l-rtle                           C, Assumplioo    ofJurisdiction   I gra11s; in
BBn'*:llrg               dgmenl           Rerr Gscrow
                                          Rctum,-rf Scizcd Propcny
                                                                   O nuthorizcd                  Selc
                                                                                                Cl Morvland lnsurancc Adminisu.lion
  lConid)                                                          0 Anomcv                     Aominrnc
                                                                                                O Misicllgneo,rs
O tonsrnicuo"                             Riahr ofR.dcmption
                                          Tcnljlt HoldinS Ov.r     El godv a'nach;n.nr trsuurcc El Soccrfrc Transaction
O Dcur                                                                            Oco;missionlssusnci                ClsirucnrcdScrrlcmcnrs
O F.oud
                                                                     Page        I of3
CC-DCM-002 (Rev. 0q2017)
Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 8 of 13




                tF NEw OR EX-ISTING CASE: RELIEF (Chcck AII that
O Abatemenr                              - - Clo Jucismcnt-
                          O Eamines Wirhholding             lntcrest QRctum of Pmperty'
o niiiinii-trir:"c ecrion o E.iiiiirilnt         I udf.mini-summary O Sale of Propeiny
                                                                  '
O noooinrment of Rcceivcr O Exoun!.emcnt O Liab-iliw                       O Socqfic Pe'rforinance
O erhirrarion             O Fi;dinis of Fact        Oorat Eiarninar;on Cl Writ-Eror Coram Nobis
O Asset Dclcrmination Q Forecl&rrre                 Oorder                 q Writ-Exccution
O Anachme b/f Judgment o lnjunction                 OOwnmhio of Prooaly q writ-Eamish PmPdty
OCease& Dcsist Order O JudgmcnFAflidavit Oianirion df iroo€i ' q wnt-Gamtsh -w88cs
O Condcmn Bldg            O Judimcnl.Anonrcy Fccso peacc Order             u wnFHabeas corpus
O coltempr                O Judgmcnr-Confesed O posscssion                 H   wnt-manoamus
El cou.l cosrs/Fcc        O JurJgnent{onsent D production of R.cords
                                                                           s wnl-rosscssron
El DamaRes4ontpensatory Cl J ud-emrnr-Dec lar-atory OOuranline/isolation Ordcr
O DamaEa-Puniii*c OJudEment-Defuult
                                                 ' Opg;n5talemcnr of Emptoymenr

t/)ou it.lico,ed Llobr'riry adow, mark one of lhe followinS. This information                          isgg 8r    adnlission 8nd
may nol bc used for any putpose other lhan Track Assignmeol.

OLilbiliry   is conccdcd.   OLirbiliry ir nol conccdcd, bur           is nor scriously in   diiput.. ctl-isbility ir ecnourly in di!put..

        ITONETARY DA,VACES (Do not iocludc Anorncy's Fccs, lotcrcsl, or Courl CosL!)

  O tjndcr    S   r0,0oo      O $lO,OOo -       $30,000              O   S30,O0o -   $100,000            et Ovcr $100.000

  I   Mcdic8l Bitts $ $121'416.         l0    o   wagc Loss          $--                     O Propcrty Damages        $-
                        ALTTRNATIVE DISPUTO RESOLUTION INFORMA'I'ION

 ls this case appropriare for      re   tcrral lo an AD R process undcr Md.            Ru le I 7' l0l ? (Chcck all lhat apply)
 A.   Mediation OYes ONo                                                         C. Scnlement Confercnce EYes ONo
 B.   Arbirarion EYes ONo                                                        D. Neutral    Evaluation      EYes O No
                                               sPEe!4!           E   Equ   rREI,fEr!IS_
O tf a Spoken Language lnterprctcr             is nccded,        cteck berc and altlch forn CC-DC-041
O lfyou rcguire an accommodation for I disability under thc Amcricans wilh Disabilitics Acl, cicck
   hcre srd sltsch forol CC-DC-049
                               ESTIMATED LENGTH OT TRIAL
Vi,h the etception ol Bahinore County and Sahinon City, please Jlll in the esrimated LENOTH OF
|NAL.                                        (Cosc   tlll   bc   tracted ocadhryly)
                    O l/2    day        hss
                                   ofuisl or                                O 3 d8ys ofrial rimc
                    o t day of triEl iimc                                   o Morefian 3 days of trisl fimc
                    6   2 days   ofuial time

                  BUSlNESS AND TECHNOLOGY CASE MANAGEIT1ENT PROGRAI\T
Fot olt Jurisdtc ons,     lf Ewiness aad Technologt nacl designation under Md. Rule l6-30E is requested,
                    al,ach a (luplbale copy o/comPlainl and check one o/the tcrck bclow.

              0   Erpcditcd- Trial rvithin 7 months of                         O Stlodurd .'lrial within l8        months    of
                            Dcttndanr's rcsponse                                            Defcndarrfs responsc

                                           EMERGENCY RELIEF REQUESTED



CC-DCM-002 (Rev 0a2017)                                          Pagc 2 of 3
Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 9 of 13




                        COil{PLEX SCIENCE AND/OR TECHNOLOGICAL CASE
                                MANAGEMENT PROGRAM (ASTAR)

         FOR    P   UR?OSES   Of POSSTBLE SPECUL ASSIONM&v| TO                 RESOURCaS JUDCES uador
 Md.     Rul. 16102, a @h     ! dupli.ate copy o/ conplohr ahd ch.c, wkther
                                                                       ^STARatsigntuant to an ,,STAR is Eqrct..d.


                O Erpedii€d - Trisl within       7 montbs   of          O   Stsodsrd - Trial *iUrir l6 monlhs of
                              Deftndanis response                                  Defendrnls rcsponse
 IF   YOU ARE          FILINC   YOUR COMPIAINT IN B-4LTIMORE CITY, OR BALTIMORE COUNIY,
PLEASE FILI. OUT fEE APPROPNATE BOX BELOW.
                CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 0       Expedircd                      'frisl 60 ro l20 dsys from noticc. Nor|-jury maners.
 E]      Cir;t-Strort                   l'rial 2lO days from filsr snswcr.
 O       Civil-Srsndard                Triul 360 rlays from       l-rrsr answer.

 O       Cutto.                        Schcduling ordcr cnrered by individuEl judgc.
 E       Asbcsros                      Special schcduling order,
 O       L.ud   P"int           Fill in: Binh DEre ofyoungesr plaintiff
 O       'lax Sale Foreclosures Special scheduling order.

 E       Mongagc       Foreclcurcs No schcduling         ordcr.


                              CIRCUIT COTIRT FOR BAITIMORE COUNTY

 O      Expcdiled                 Anuchment Bcfor! Judgmcnt, Dcclaratory Judgnrnt (Simptc),
  Orisl Dal},9o day,              Administr8tive Appcrls, Dbtris Coun Appeds snd Jury l'rial Prayers,
                                  Guardiunship, lrtjunction, Mardsmus.

 O         Slsrdard               Condemnarion, CoDfcssed JudgmenB (vscstcd), Conrracl Employmenr
  (Trial D!1e.240dsys)            Rel8red Cases, Fraud and Misrtprcsenution, lnrcmEtimlal ToG Motor Tor!
                                  Other Pcrsorul lnjury, Workea' Compcnsation Cascs.

 O    Extcnd€d      Stafldard     Asbcstos, Lendcr Lisbility, ProfessiorEl Malpr8ctice, Serious Moror Ton ot
  (Trial Date-345       days)     Peaonrl lnjury Cascs (medical expnscs and wagc los oft100,000, expen
                                  and out-of-statc whncssas (Fdics), and trial of tive or morc days), Srarc
                                  lnsolvcrcy.

 tr        Cornptex               Class Actions, Designottd Toxic         Torl Major Construcrion Contr8cts" Maic
 (Trial Darc-450dsys)             Product Lisbilirics, O&er Complcx Cascs.




            204 West Jarrcnsvillc liosd
                                                                                   -- Vil,.o.l
                                                                                      - -- F;fii;J  iiil;; P19, ... ,.
                                                                                               l ,\Y9I1q                 .   .


Fo.Esr   Hill                      MD toso-
                       ---_ -- Siiiri        2
                ciri                       T,iftiiill"


CC-DC t-002 (ReY. 04/201 7)                              Pagc   I of3
Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 10 of 13

        !

        I
        I

   ,I

   'i
   :i
    I
   .:
                                             IN TIIE CIRCUIT COURT
   :i                                       FOR WICOMICO COUNTY
    I


    j       oewu r. I{oLTMAN
   ',
   ,l
                     Plaintif)                             '
    :

   'I                Vs.                                   '
    I


    i                                & EN'IMT., INC,
    I

            SEAWORLD PARKS                                 '
   :l
    i
    I
                     Defendant                             '       CASE NO.:C-22-CV-19-000109
    i
    lraaaaara.                                                                                                  I
                                                                                                                I

    I                                                                                                           I
    :
    !
                                                                                                                l
                                        FIRST AMENDED COMPLAINT                                                 i

    I
                    COtt'tES NOW the Plaintiff Dawn P. Holtman by and thmugh her allomey                        !
                                                                                                                :
    I
            Milton P. Warrcn, Esq., and sues the Defendant SoWorld Parks & Ent€nainmenr lnc.,               i
                                                                                                            :
                                                                                                            I
            and for hcr cause ofaction rcspectfully sanes follor.rs:
                                                                                                            I
            l.      The Plaintiff, Dawn Patricia Holunsn, at all rclevant dmes herein, was and is a
                                                                                                            !

            rcsident of the Srate of Maryland.
                                                                                                            :
            2.      The Defcndanr SeaWorld Parks & Emenarnment lnc., is rcgistercd to do
                                                                                                            I


            business in the State of Delarrare, and upon information and   trlief   has a principal placc
                                                                                                            I

            of business located ar 7007 Sea World Drive, Orlando, Florida" rvherc it is enga3cd      rn     ;

                                                                                                            I
            the business ofproviding theme pnrk and water park typc leisure activitics to members           :


                                                                                                            I
            of thc general public, inter alia.

            3.      The Defcndant Seaworld Parks & Entertainrnent Inc., owns and operares a

            '$.aler park' known as Busch Oardens Water Park a/k/a'Adventurc lslard', lodled          Et


            10001   McKinlsy Ddve, in Tampa, Florida. Other Fs* locations include Busch
Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 11 of 13




      Gardens Tampa, Tampa, Floridu, Busch Cardens Williamsbury, Williamsburg, Virginia

      ScaWorld Orlando, Orlando, Florida, ScaWorld San Anronio, Sao Antonio, Texas,

      SeaWorld San Diego, San Diego, Califomia, Sesame Placc, Langhomc, Pennsylvani4

      Discovery Cove, Orlando, Florida, Aquatiea Orlando, Orlando, Florida, Aquatica San

      Antonio, Ssn Antonio, Tex8s, Aquatica San Diego, Chula Vista, Califomia, Adventue
                -lampa,
      lsland,             Florida, Water Counr_v USA, Williamsburg, VirBinia, and a futur€

     propeny lo be known as SeaWorld Abu Dhabi.

     4.         -fhe
                       Court hasjurisdicrion in this acrion pursuanr to Maryland Couns

     and Judicial Procecdings Article, g6- t 03(bXt),(4,(c).

     5.         Vcnuc is propo'in this Court pursuant to Maryland Couns and Judicial

     Proceedings Anicle, $6-202(3).

     6.         Plaintiff disclaims any cause of action arising under tte Consirurioq

     tr€aties, or olher larvs ofthe Unired Saies, including but not limitcd ro any claim

     arising from en act o! omission on a fcderal enclu,e or by any oflicer ofthe United

     Stares or any agent or person scring on behalfofsuch      irdividual. No ctaim under

     admiralty or maritime law is allcgcd. To rhe cxtcnl this paragraph conflics with any

     olher allegations herein, this paragraphs controls.

     7.         On July 9, 2017, the Plainriffwas a brciness invircc, along wirh her family,    er


     Busch Cardens Water Park y'kla'Adventure Islarxl'.

     8.         While the P)ainliff w8s luwfully on sard prcmises   as a   busirrss invitee, she was

     uulking down the rvater ride known       as "Wahoo Run" as instructed by the


     adminirEarors ofsaid watcr ride due to the possibiliry ofthe arrival ofinclemcnr
     Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 12 of 13


         i

'I
        'i
        !i

        :i
             westher to the area.

             9.       That as an invitee on the prcmises ov,'ncd by the Defendant SeaWorld Parks &

             Entcrtainment lnc., and occupied and opcrated by the Defcndant SeaWorld Parks            &

             Enknainmcni [nc., thc Defendant o',r'ed Plaindffthc duty to use rcasonable care in

             mninaining or operating th€ propcrry io maintain the premiscs in a reasonably safe

             condition. 'l'his duty includcd inspecting thc 'trex' tvpe shirs and , 'onden dcck levels
                                                                                                             I
                                                                                                             I
             to dclermine wh€thcr they     *crc rcasonably   safe for their intendcd usc and idcntirying     l
                                                                                                             j
                                                                                                             I
             dangers arising flrom conditions on its premiscs and waming Plaintiff of dangers of'            i
                                                                                                             I

             which they knew or should havc knostr

             10.      That dcspi(c said dutics, $e Defendant failed to regutarly inspect the'(rex'Lypc

             stairs and wooden deck levels connccling to samc as traveled by q,et and sooked

             business   invit*s,   the Defendants provided the   Plaintiffwifi   an unsafe and unrit water

             ride, and the Dcfendant failed to wrrn the   Plaintiffof   these dangcrs.

             I   l.   The Defendant kncw or should have known thai the woodcn decks it provided

             for Plaintrffs use was unsatt or gnfit and./or prone to cxcessiyc slippery-ncss in t5e

             prescnce of watcr on a watcr ridc.

             12.      As a direcr and proximate rcsult ofthe negligence ofthe Defendur as aforesrid,

             lhe Plainti{T fcll violently onro lJle wooden dcck aforcmenrioned al rhe third flighr on

             July 9, 2017, collapsed, causing her to fall aad strike rhe wooden deck wirh grtar lbrce.

             13.      As a direct and proximare result of the negligence ofthc Dcfendant as aforesaid,

             thc Plsintiff sutTered several tractures to her leg. pcnnancnt physical injury and

             scarrinB, mcDtal anguish and suffering, inconvcnisncc, physical pain ond suffering, and
    Case 1:19-cv-01600-GLR Document 1-1 Filed 05/31/19 Page 13 of 13

       'I
       ]
       il
'      rl
       iI
       :i
       :!

       'l
               will endure the      same in the future.

               14.      As   I   direct and proximate resull ofthc negltgence ofthc Def€Ddant as atorcsaid,

               the Plaintiffexpendcd sums of money for hospital carc, medical care, Uerapy,

               rchabilitution snd medication ald rvill incur the same in the furure.    .



               |   5-   As a direct and proximate result of the negligence of the Defcndanr *s aforesaid,

               thc Plainliffhas lost wages in the pasr and may lose additional rvages in the future, and

               has suffcred a diminution ofeaming capacity.

                        WHER-E,FORE, the Plaintiff, Dawn P. Holtman. demands judgrnenr in her

               favor in lhe amount of One Million Dollars ($1.000,@0.00), against the Defendant

               SeaWorld Parks & Entcnainmcnt lnc., plus costs.

                                                                Respectfully Subm incd By:
      .l
           :

      :l
        i
       i
      .t                                                        Mjlton P. Warrcn, Esq.
      'i                                                        204 W. Jarensville Road
      .i                                                        Forest Hill, Maryland. 21050
                                                                (410) 9794500

                                                                Attorneyfor Plainrilf



      ll
                                             CERTIFICATE OFMAILING
      tl              f EEREBY CERTII'Y thar on this 20't day of March,2019, a copy                  of
               the loregoing Plaintiff's Fint Amended CompJainr was attachcd to the
               Summons when originally served on lhe Defendanr

                                                                      \rf\J{
                                                                Milton P. Warren
